Title: General Orders, 9 May 1783
From: Washington, George
To: 


                  
                     
                      Friday May 9th 1783
                     Parole Princetown.
                     Countersigns Goshen. Sussex
                  
                  For the day tomorrow Brigr Genl Patterson
                  B. Qr Mr 3d Massa. Brigd.
                  The Hampshire regt gives the Guards and the 1st York regt the fatigues tomorrow.
                  Major Genl Heath’s orders
                  A Sub. 2 serjeants 2 corporals & 30 men from each Brigade in this Cantonment, except the Hampshire are to parade tomorrow morning 8 o’clock at the Causeway as a fatigue, to repair the damages done by the late Rains to the communications between the wings of the Army.
                  The Brigade Qr Mr of the day will superintend the work and report to the officer of the day.
                  Colonel J. Vose is appointed President—Majors Scott and Darby with one Captain from the Jersey two from the york—two from each of the Massachusetts and one from the Hampshire brigades members of a Genl courtmartial, to assemble at the Newbuilding tomorrow morning ten o’clock for the trial of such persons as shall be brought before them.
               